In a proceeding to invalidate petitions designating William F. Griffith as a candidate in the Republican Party primary election to be held on September 10, 1985 for the public office of Town Councilman of the Town of Orangetown, the appeal is from a judgment of the Supreme Court, Rockland County (Donovan, J.), dated August 8, 1985, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
Respondent William F. Griffith was properly authorized as a candidate in the Republican Party primary election for Town Councilman of the Town of Orangetown. The interpretation of the Rockland County Republican Committee Rules and Regulations that is consistent with the statutory scheme of the Election Law is that only the committee of the political subdivision need approve a nomination for a vacancy in an office within that subdivision. Therefore, in accordance with the Rockland County Republican Committee Rules and Regulations, the authorization received by Griffith from the Orangetown Republican Committee, the political subdivision, was sufficient to properly authorize him as a Republican candidate for Town Councilman. Mollen, P. J., Mangano, Thompson, Rubin and Lawrence, JJ., concur.